Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 09, 2016

The Court of Appeals hereby passes the following order:

A16A1870. QUENTIN LAMAR JOHNSON v. THE STATE.

      Quentin Johnson filed this direct appeal from the trial court’s pre-trial order
denying his motion to dismiss this criminal prosecution due to an alleged
constitutional speedy-trial violation. The State has moved to dismiss this appeal
based on Johnson’s failure to comply with the interlocutory appeal procedures of
OCGA § 5-6-34 (b).
      In Sosniak v. State, 292 Ga. 35, 40 (2) (734 SE2d 362) (2012), the Supreme
Court ruled that an order denying a pre-trial constitutional speedy-trial motion is not
directly appealable and that a defendant thus must follow the OCGA § 5-6-34 (b)
interlocutory-appeal procedures to obtain immediate appellate review of such an
order. See also Stevens v. State, 292 Ga. 218, 218-219 (734 SE2d 743) (2012).
Because Johnson failed to follow the required appellate procedure, the State’s motion
to dismiss is GRANTED, and this appeal is hereby DISMISSED.
      We note, however, that Johnson also has appealed the trial court’s denial of his
plea in bar based on double jeopardy in the same underlying prosecution. That appeal
has been docketed in this Court as Case No. A16A1869. See Cotten v. State, 251 Ga.
App. 628, 628, n. 1 (555 SE2d 15) (2001) (the denial of a plea in bar on
double-jeopardy grounds is directly appealable). Johnson is free to seek appellate
review of his speedy-trial claim in that appeal. See OCGA § 5-6-34 (d); Malloy v.
State, 293 Ga. 350, 352-353 (1) (744 SE2d 778) (2013).
Court of Appeals of the State of Georgia
                                     08/09/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.